In an action to recover damages for libel and slandér, plaintiff appeals from an order of the Supreme Court, Nassau County, dated January 30, 1980, which granted defendant’s motion for summary judgment. Order affirmed, with $50 costs and disbursements. The statements involved herein are protected by an absolute privilege because they were part of a complaint by a civilian concerning the conduct of a police officer, which complaint was referred to the Internal Affairs Division of the Nassau County Police Department. The public policy of this State is to allow civilian complaints concerning the conduct of public officials to be aired in the proper forum without fear that the complainant will be subject to a libel or slander action (see Wiener v Weintraub, 22 NY2d 330; Julien J Studley, Inc. v Lefrak, 50 AD2d 162, affd on other grounds, 41 NY2d 881). Moreover, even if the statements made to the defendant’s superior were only subject to a qualified privilege, the complaint is insufficient because the plaintiff has not presented any proof of malice (see New York Times v Sullivan, 376 US 254). Hopkins, J. P., Mangano, Gulotta and Weinstein, JJ., concur.